COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS. 2-08-076-CR

 
       2-08-077-CR





VICTOR DEAN CRENSHAW	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

After waiving a jury and entering open pleas of guilty, appellant Victor Dean Crenshaw
 appeals his convictions and concurrent four-year sentences for fraudulently possessing dihydrocodeinone, enhanced by one prior felony conviction.
  
See
 Tex. Health & Safety Code Ann. §§  481.104(a)(4), 481.129 (Vernon 2003); Tex. Penal Code Ann. § 12.33 (Vernon 2003), § 12.42(a)(3) (Vernon Supp. 2008).  We affirm.

Appellant’s court-appointed appellate counsel for both appeals has filed a motion to withdraw as counsel and a brief in support of that motion.  In the brief, counsel avers that, in his professional opinion, the appeals are frivolous.  Counsel’s brief and motion meet the requirements of 
Anders v. California
 by presenting a professional evaluation of the record demonstrating why there are no arguable grounds for relief.
  
386 U.S. 738, 87 S. Ct. 1396 (1967)
.  Appellant filed a pro se brief, but the State did not file any briefs.

Once an appellant’s court-appointed attorney files a motion to withdraw on the ground that the appeal is frivolous and fulfills the requirements of 
Anders
, this court is obligated to undertake an independent examination of the record
.  
See Stafford v. State
, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); 
Mays v. State,
 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).
  Only then may we grant counsel’s motion to withdraw. 
 
See Penson v. Ohio,
 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

We have carefully reviewed the record, counsel’s brief, and appellant’s pro se brief.  We agree with counsel that these appeals are wholly frivolous and without merit; we find nothing in the record that might arguably support the appeals.  
See Bledsoe v. State,
 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
  Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s judgments. 



PER CURIAM



PANEL:  LIVINGSTON, MCCOY, and MEIER
, JJ.



DO NOT PUBLISH	

Tex. R. App. P. 47.2(b)



DELIVERED: June 11, 2009	
 

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.